t c summary opinion united_states tax_court kabongo l kalubi petitioner v commissioner of internal revenue respondent docket no 23795-07s filed date kabongo l kalubi pro_se monica j miller for respondent ruwe judge this case was brought pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure case petitioner filed the petition requesting redetermination of deficiencies in income_tax for and years at issue this case is before the court on respondent’s motion to dismiss for lack of jurisdiction motion to dismiss background at the time the petition was filed petitioner resided in georgia on date petitioner filed with the court an incomplete petition that did not have a notice_of_deficiency attached petitioner subsequently filed an amended petition requesting redetermination of deficiencies for the years at issue petitioner did not attach any statutory notices of deficiency to his amended petition however he did attach a letter from respondent dated date which showed an updated total balance of petitioner’s outstanding unpaid tax_liabilities for the years at issue on date respondent filed the motion to dismiss respondent alleged that he had issued no notice_of_deficiency and had made no other determination that would confer jurisdiction upon the court for the years at issue petitioner filed an objection to respondent’s motion to dismiss and attached a copy of a notice_of_deficiency for his tax_year that was dated date thereafter this court ordered respondent to respond to petitioner’s objection and to include an explanation of what records formed the basis for respondent’s motion and an explanation of how petitioner’s tax_liabilities for the years at issued were determined in respondent’s response he asserted that petitioner’s unpaid tax_liabilities for the years at issue had already been assessed for tax_year respondent’s records show that he issued a notice_of_deficiency to petitioner and petitioner filed a petition in this court at docket no 17725-02s a decision in that case entered on date redetermined a dollar_figure deficiency in income_tax for tax_year for tax_year respondent’s records show that during respondent issued to petitioner a notice_of_deficiency and that petitioner had agreed with the proposed adjustments for tax_year respondent’s records show that petitioner’s timely filed tax_return reported an unpaid tax_liability of dollar_figure on date petitioner filed an amended_return for tax_year indicating a corrected tax_liability of dollar_figure after reviewing petitioner’s amended_return respondent determined an additional dollar_figure in tax owed plus dollar_figure of interest for on the basis of petitioner’s entries on his amended_return petitioner agreed to the additional dollar_figure for for tax years and petitioner’s timely filed tax returns reported unpaid tax_liabilities of dollar_figure and dollar_figure respectively discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 85_tc_527 the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency to a taxpayer and a timely filed petition rule a c 93_tc_22 90_tc_142 a timely petition is required to be filed within days after the mailing of the notice_of_deficiency sec_6213 petitioner as the party invoking this court’s jurisdiction bears the burden of proving that we have jurisdiction over the matter see 114_tc_268 affd 22_fedappx_837 9th cir 65_tc_346 35_tc_177 in order to meet his burden petitioner must affirmatively establish all facts giving rise to our jurisdiction see david dung le m d inc v commissioner supra pincite the only evidence petitioner proffered that might suggest that this court has jurisdiction is the notice_of_deficiency for the tax_year which respondent mailed to him on date petitioner previously filed a petition regarding tax_year and a decision was entered that is now final in any event the petition filed in the instant case was filed long after the filing deadline for contesting the notice_of_deficiency for respondent acknowledges that in a notice_of_deficiency was issued for tax_year respondent’s records indicate that petitioner had agreed to the adjustments therein in any event the petition in the instant case was filed long after the deadline for filing a petition to contest the notice_of_deficiency for as to tax years and respondent’s records show that petitioner’s unpaid tax_liabilities for these years were based upon petitioner’s self-reported liabilities and that no notices of deficiency have been issued petitioner has not made any assertions or proffered any evidence that would indicate that this court has jurisdiction over his claims we will therefore grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
